                                       Case 3:19-cv-04744-WHA Document 254 Filed 08/19/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                 UNITED STATES DISTRICT COURT

                                  10
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   POLICE RETIREMENT SYSTEM OF ST.
                                       LOUIS, on behalf of itself and similarly-
                                  14   situated plaintiffs,                                 No. C 19-04744 WHA

                                  15                   Plaintiff,

                                  16            v.                                          ORDER RE OBJECTIONS TO
                                                                                            BRUCE ERICSON AS SPECIAL
                                  17   GRANITE CONSTRUCTION                                 MASTER AND SETTING
                                       INCORPORATED, et al.,                                SCHEDULE
                                  18
                                                       Defendants.
                                  19

                                  20

                                  21         This order resolves objections to the appointment of a proposed Special Master, Bruce

                                  22   Ericson. He will be appointed to resolve a dispute over the proper plan of allocation in this

                                  23   securities class action.

                                  24         The relevant facts are: Defendant Granite and lead plaintiff the Police Retirement

                                  25   System of St. Louis reached a preliminary settlement agreement. Arash Nasseri, a class

                                  26   member and named plaintiff in a putative state class action alleging 1933 Securities Act

                                  27   claims, sought to intervene for the purpose of seeking appointment as co-lead plaintiff, and for

                                  28
                                       Case 3:19-cv-04744-WHA Document 254 Filed 08/19/21 Page 2 of 4




                                   1   his counsel to be appointed co-class representative. This Court granted Nasseri’s motion to

                                   2   intervene (but did not decide appointment) (Dkt. No. 232).

                                   3        Nasseri objected to the original proposed plan of allocation. Parties mediated again, and

                                   4   this time agreed on a proposed a plan of allocation. The plan used, however, a 2.2 multiplier to

                                   5   calculate the value of the claims under Section 11. The industry standard is a 1.6 multiplier.

                                   6   We requested further briefing (see Dkt. Nos. 217, 222). The Court then asked the parties to

                                   7   stipulate to three individuals who could serve as special masters to determine the correct

                                   8   multiplier and craft a plan of allocation. The three names included Bruce Ericson, Pillsbury

                                   9   Winthrop Shaw Pittman LLP. The Court reached out to Mr. Ericson and held a phone

                                  10   conference with all involved on August 4, 2021. Nasseri, but not the other parties, objected to

                                  11   Mr. Ericson’s appointment.

                                  12        This order finds, in light of all new information, that appointment of Mr. Ericson would
Northern District of California
 United States District Court




                                  13   not present a conflict of interest in general or present one in violation of FRCP 53

                                  14   (incorporating 28 U.S.C. § 455).

                                  15        At the telephone conference, Mr. Ericson disclosed that his firm represents Lane

                                  16   Construction Company. Lane is connected to Granite in (at least) the following way: This

                                  17   securities action relates to Granite’s spurious accounting in major Granite construction jobs,

                                  18   which included the Florida I-4 Ultimate highway project (the “Florida project”). In that

                                  19   project, Granite partnered with Lane, and another company, Skanska SE, to design and

                                  20   construct the highway. Skanska managed the partnership. With counsel from Mr. Ericson’s

                                  21   firm, Lane is now suing Skanska. Lane alleges that Skanska harmed both Lane and Granite by

                                  22   failing to “exercise[] SGL’s option to exit the Project with the full support of” Granite and

                                  23   Lane, in light of the enormous cost overruns being incurred (Dkt. No. 426-1 ¶¶ 1–10). Lane is

                                  24   accusing Skanska of mishandling cost overruns (the same as figure in our case) and thereby

                                  25   harming Lane (and Granite). To some extent, Granite’s and Lane’s interests may be aligned in

                                  26   pursuing damages from Skanska.

                                  27        Mr. Ericson will be called upon to evaluate (1) the additional elements of the Section

                                  28   10(b) claims including scienter and loss causation, and (2) allegedly false statements or
                                                                                       2
                                       Case 3:19-cv-04744-WHA Document 254 Filed 08/19/21 Page 3 of 4




                                   1   omissions that Granite made following the registration statement (which apply only to the

                                   2   Section 10(b) claims). As to (1), Nasseri has failed to explain just how interest in Lane’s

                                   3   success could influence Mr. Ericson to favor Granite in his evaluation (if any) of Granite’s

                                   4   misdeeds relevant to any element. Nor does Nasseri explain how Mr. Ericson would have

                                   5   come to personally know about any disputed evidentiary fact in the action. See 28 U.S.C. §

                                   6   455(b)(1).

                                   7         As to (2), it is true that Mr. Ericson will be required to determine whether post-

                                   8   registration statement disclosures were egregious enough to strengthen the Section 10(b)

                                   9   claims while leaving the Section 11 claims’ strength unchanged. While this could require

                                  10   some evaluation of Granite’s purported transgressions, the total settlement amount is resolved.

                                  11   Granite has no dog in the allocation fight. The Lane Florida lawsuit does not create prejudice

                                  12   or an interest of Mr. Ericson’s that could be “substantially affected by the outcome of the
Northern District of California
 United States District Court




                                  13   action.” Id. at (b)(1) and (5)(iii).

                                  14         Nasseri’s objections are OVERRULED. Furthermore, counsel for Nasseri should not have

                                  15   revealed, in objecting to Mr. Ericson’s appointment, that Granite proposed his name. The

                                  16   nominees were supposed to be agreed-upon subject to conflict checks that could not be decided

                                  17   beforehand (see Dkt. No. 246).

                                  18         Mr. Ericson should please file a proposed form of order, which addresses the

                                  19   requirements of FRCP 53, no later than MONDAY, AUGUST 23 AT NOON. Any proposed

                                  20   revisions to the form of order shall be due no later than WEDNESDAY, AUGUST 25 AT 5:00 P.M.

                                  21   Mr. Ericson should please hear out all parties and provide the Court with a written report by

                                  22   SEPTEMBER 13 AT 5:00 P.M. This report should not exceed 12 pages, unless, in Mr. Ericson’s

                                  23   judgment, more is clearly warranted. It should assess whether the Section 10(b) claims are

                                  24   stronger or weaker than the average Section 10(b) case. Likewise, it should assess whether the

                                  25   Section 11 claims are stronger or weaker than the average Section 11 case. And, he should

                                  26   assess whether the 1.6 multiplier in the run of cases is, under the circumstances of this case, too

                                  27

                                  28
                                                                                       3
                                       Case 3:19-cv-04744-WHA Document 254 Filed 08/19/21 Page 4 of 4




                                   1   much, too little, or on target. All objections will be due SEPTEMBER 20 AT NOON.

                                   2

                                   3        IT IS SO ORDERED.

                                   4

                                   5   Dated: August 19, 2021.

                                   6

                                   7
                                                                                           WILLIAM ALSUP
                                   8                                                       UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
